DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 25, 2019.  Claims 1 – 20 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 13 and 14 fail to further limit the subject matter of the claim upon which it depends.  For instance, claim 13 fails to further limit the method steps of claim 1, and claim 14 fails to further limit the electronic device of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
Do claims 7 and 15 fall into one of four of the statutory categories?  Yes. The preamble of claims 7 and 15 recite an apparatus and a non-transitory computer readable storage medium, respectively. The body of claim 7 positively recite at least one structural element, and the body of claim 15 positively recites the non-transitory  directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 7 and 15 recite a judicial exception?  Yes. The claims recite the limitations of performing following verification according to a set period during traveling of the unmanned vehicle along the road: detecting a traveling state of the unmanned vehicle; and determining a verification result of the to-be-verified route information, based on a matching relationship between the detected traveling state and an expected traveling state corresponding to a road section of a current location in the to-be-verified route information. Performing the verification limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations” nothing in the claim precludes performing the verification step(s) from practically being done in the human mind and/or visually. For example, but for the “at least one processor; and a memory storing instructions” language, the claim(s) encompass(es) the user manually and/or visually detecting a traveling state of the unmanned vehicle; and determining a verification result of the to-be-verified route information, based on a matching relationship between the detected traveling state and an expected traveling state corresponding to a road section of a 

Step 2A – Prong 2
Do claims 1, 7 and 15 integrate the judicial exception into a practical application?  No. The claim(s) recite(s) one additional element: receiving to-be-verified route information sent by a cloud server in communication connection, the to-be-verified route information comprising road information and expected traveling state information corresponding to a road section on a road characterized by the road information, and the expected traveling state information being used to characterize an expected traveling state of the unmanned vehicle on the corresponding road section. The processor in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving and processing data. In addition, it should be noted that merely receiving data to be processed is considered a form of insignificant extra-solution activity.  In other words, this generic processor limitation where information is received is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.



Step 2B 
Do claims 1, 7 and 15 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 6, 8 – 14 and 16 – 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 6, 8 – 14 and 16 – 20 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 20 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1, 3, 6, 7, 9, 12 – 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0228125 A1 to Silva et al. (herein after “Silva et al. publication")
As to claims 1, 7 and 13 – 15,
the Silva et al. publication discloses an apparatus for controlling an unmanned vehicle to perform route verification (see Abstract; see ¶15, where “the mobile test device 120 resides in a vehicle or other test facility”; see also ¶46, where the vehicle can be an “autonomous vehicle”), the apparatus comprising: 
at least one processor (see ¶48 for “a processor to perform each of these steps”); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor (see Abstract and ¶48), cause the at least one processor to perform operations, the operations comprising: 
receiving to-be-verified route information sent by a cloud server in communication connection (see ¶15, where the communications subsystem 122 is equivalent to the cloud server for communicating with data networks), the to-be-verified route information comprising road information and expected traveling state information corresponding to a road section on a road characterized by the road information, and the expected traveling state information being used to characterize an expected traveling state of the unmanned vehicle on the corresponding road section (see ¶21 for “collection of speed and vehicle parameter data” and ¶48); and 
performing following verification according to a set period during traveling of the unmanned vehicle along the road: detecting a traveling state of the unmanned vehicle; and determining a verification result of the to-be-verified route information, based on a matching relationship between the detected traveling state and an expected traveling state corresponding to a road section of a current location in the to-be-verified route information (see Abstract and ¶48). 

As to claims 6, 12 and 20,
the Silva et al. publication discloses the expected traveling state comprising at least one of: a uniform speed advance, an acceleration advance, a deceleration advance, or a stop.  (See ¶21 for “collection of speed and vehicle parameter data.”)

As to claims 2, 8 and 16,
the Silva et al. publication discloses the determining a verification result of the to-be-verified route information, based on a matching relationship between the detected traveling state and an expected traveling state corresponding to a road section of a current location in the to-be-verified route information comprises at least one of: determining, in response to determining that the detected traveling state matches the expected traveling state corresponding to the road section of the current location, the to-be-verified route information being accurate,; or determining, in response to determining that the detected traveling state does not match the expected traveling state corresponding to the road section of the current location, the to-be-verified route information being inaccurate. (See Abstract and ¶48.)

As to claims 3, 9 and 17,
the Silva et al. publication discloses after the determining the to-be-verified route information being inaccurate, the operations further comprise: determining scene information of the current location; and storing the scene information in a scene information set.  (See ¶48, where “[i]f the expected data does not match the actual detected data, then in step 312, a flag may be set in the database 260 to alert personnel to investigate the discrepancy.”)

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).




The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667